DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 3, 5, 9, 11, and 13-20 are cancelled, claims 23-26 are newly added, and claims 1, 4, 7, 12, and 21 are amended. Claims 1-2, 4, 6-8, 10, 12, and 21-26 filed on 8/14/20 are pending.
Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-2, 4, 6-8, 10, 12, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 1-2, 4-6, 21, and 24-25 are directed to methods, and claims 7-8, 10-12, 22, 23, and 26 are directed to systems, all of which are statutory classes of invention.    
Nevertheless, independent claims 1 and 7 are directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or peer-to-peer delivery for sales consultant users, in this case. The 
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of peer-to-peer delivery for sales consultant users with generally recited computer elements such as a server, memory, processor, network communications adapter, first device, and second device. These additional elements of the server, memory, processor, network communications adapter, first device, and second device elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
Regarding dependent claims 2 and 8, the claims are directed to limitations which serve to limit the request for the second sales consultant user. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 4 and 10, the claims are directed to limitations which serve to limit by deducting and modifying the second local stock information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 6 and 12, the claims are directed to limitations which serve to limit by a stock replenishment package identifier. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 21 and 22, the claims are directed to limitations which serve to limit by a third sales consultant user. These claims neither introduce a new abstract 
Regarding dependent claims 23 and 24, the claims are directed to limitations which serve to limit by a QR code. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 25 and 26, the claims are directed to limitations which serve to limit by a push notification. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

6.  	Claims 1-2, 6-8, 12, 21-22, and 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lucas (2001/0051905) in view of Deshpande et al (2017/0286899) and Patel-Zellinger et al (2016/0328781).
Re Claims 1, 7: Lucas discloses comprising: 
a memory (see customer inventory system 130 in Figure 1 shows a computer, inherently has a memory); 
a processor coupled to the memory and to the network communications adapter, wherein the processor is configured to perform steps (see customer inventory system 130 in Figure 1 shows a computer, inherently has a memory); 
comprising receiving, by a server from a first device, first local stock information for goods stocked by a first sales consultant user (see [0044] discloses customer inventory, a list of products to be maintained at a given customer site); 
receiving, by the server from the first device, an indication of goods in a sales order for a customer of the first sales consultant user that cannot be fulfilled by the first sales consultant user according to the first lock stock information (see [0026] as inventory is distributed, 
receiving, by the server from the second device, an acceptance of the request by the second sales consultant (see [0091] discloses linked suppliers accepting electronic orders and [0120] discloses accepting transactions from consultant request function);
receiving, by the server from the second user device, a confirmation of delivery in completion of the request by the second sales consultant user at the second location (see [0072] if valid packing slip is entered, message confirming successful inventory changes); 
and transmitting, by the server to the first user device, a confirmation of the delivery for the first sales consultant user (see [0068] discloses how client software allows for more inventory scans while waiting for confirmation from server, so when there is inventory change (or delivery, they will receive confirmation);
filtering, by the server, a plurality of sales consultant users based, at least in part, on at least one of whether a consultant has agreed to accept fulfillment requests (see [0091] discloses linked suppliers accepting electronic orders and [0120] discloses accepting transactions from consultant request function). 
However, Lucas fails to explicitly disclose a network communications adapter and determining fulfillment from a second sales consultant, and transmitting a request to said second sales consultant. 
Meanwhile, Deshpande discloses:

determining, by the server, whether the sales order can be fulfilled at least in part from a second local stock information for goods stocked by a second sales consultant user (see Abstract, Fig. 5, [0003-0005, 0011], determining an alternate store of subset of stores to fulfill order, [0013, 0021] discloses how the determining is done in real time. Although it does not explicitly disclose a second sales consultant, it does disclose a second store fulfilling the order whereby a second employee/user would be performing the task.); 
determining, by the server, that a second sales consultant user at a second location from the filtered plurality of sales consultant users can fulfill the requested goods from a local stock of the second sales consultant user at the second loation (see Abstract, Fig. 5, [0003-0005, 0011], determining an alternate store of subset of stores to fulfill order, [0013, 0021] discloses how the determining is done in real time. Although it does not explicitly disclose a second sales consultant, it does disclose a second store fulfilling the order whereby a second employee/user would be performing the task.);
and transmitting, by the server to a second user device, a request for the second sales consultant user to deliver the requested goods to the customer (see Abstract, Fig. 4, [0003-0005, 0010], discloses plurality of stores to fulfill inter-store inventory transfer request for product category of plurality of product categories, [0022, 0025] defines plurality of stores to fulfill inter-store inventory transfer request. Although it does not explicitly disclose a second sales consultant, it does disclose a second store fulfilling the order whereby a second employee/user would be performing the task.). 

Meanwhile, Deshpande and Lucas fail to disclose the following. Meanwhile, Patel-Zellinger discloses: whether each consultant of the plurality of sales consultant users is a geographic match to the first location to obtain a filtered plurality of sales consultant users (see [0070] discloses identification of replacement inventory from other geographical locations). From the teaching of Patel-Zellinger, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Deshpande’s and Lucas’s inventions with Patel-Zellinger’s disclosure of geographic matching in order “… for order tracking and delivery fulfillment in an electronic commerce setting… (see Patel-Zellinger Abstract).”
Re Claims 2, 8: However, Lucas fails to disclose the request. Meanwhile, Deshpande discloses wherein the request for the second sales consultant user comprises a request for all items of the received sales order (see Abstract, Fig. 4, [0003-0005, 0010], discloses plurality of stores to fulfill inter-store inventory transfer request for product category of plurality of product categories, [0022, 0025] defines plurality of stores to fulfill inter-store inventory transfer request. Although it does not explicitly disclose a second sales consultant, it does disclose a second store fulfilling the order whereby a second employee/user would be performing the task.). From the teaching of Deshpande, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Lucas’s invention 
Re Claims 6, 12: Lucas discloses further comprising: receiving, by the server from the first device, a stock replenishment package identifier for a package containing goods shipped from a central warehouse; and updating, by the server, the first local stock information for the first sales consultant user based, at least in part, on the received stock replenishment package identifier (see [0072] discloses if a valid packing slip is entered, client software may retrieve shipment contents from a decentralized database or from a supplier database, and automatically update customer inventory information to reflect inventory received).
Re Claims 21, 22: However, Lucas fails to disclose the following. Meanwhile, Deshpande discloses:
determining, by the server, whether the sales order can be fulfilled at least in part from a third local stock information for goods stocked by a third sales consultant user (see Abstract, Fig. 5, [0003-0005, 0011], determining an alternate store of subset of stores to fulfill order, [0013, 0021] discloses how the determining is done in real time. Although it does not explicitly disclose a third sales consultant, it does disclose a second store fulfilling the order whereby a second employee/user would be performing the task.); 
transmitting, by the server to a third device, a second request for the third sales consultant user to deliver the goods to the customer when the sales order can be fulfilled at least in part by the third sales consultant user (see Abstract, Fig. 4, [0003-0005, 0010], discloses plurality of stores to fulfill inter-store inventory transfer request for product category of plurality of product categories, [0022, 0025] defines plurality of stores to fulfill inter-store 
and transmitting, by the server to the third device, a cancellation of the second request after receiving, by the server from the second device, an acceptance of the request by the second sales consultant (see Abstract, Fig. 4, [0003-0005, 0010], discloses plurality of stores to fulfill inter-store inventory transfer request for product category of plurality of product categories, [0022, 0025] defines plurality of stores to fulfill inter-store inventory transfer request therefore it would be obvious to cancel the other request. Although it does not explicitly disclose a third sales consultant, it does disclose a second store fulfilling the order whereby a second employee/user would be performing the task.). From the teaching of Deshpande, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Lucas’s invention with Deshpande’s disclosure of network third sales consultant user in order “… for generating an inter-store inventory transfer… (see Deshpande Abstract).”
Re Claims 25-26: Lucas discloses wherein transmitting the request for the second sales consultant user to deliver the requested goods to the customer comprises transmitting a push notification (see [0081] discloses notification).
7.  	Claims 4 and 10  and 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lucas (2001/0051905) in view of Deshpande et al (2017/0286899) and Patel-Zellinger et al (2016/0328781), and further in view of Inskeep et al (2006/0085298).

Re Claims 23-24: However, Lucas, Deshpande, and Patel-Zellinger fail to disclose the following. Meanwhile, Inskeep discloses wherein the stock replenishment package identifier comprises a QR code captured by a camera of the first user device (see [0005] discloses codes). From the teaching of Inskeep, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Lucas’s and Deshpande’s inventions with Inskeep’s disclosure of deducting inventory in order so that it “… facilitates returns and exchanges of purchased items (see Inskeep Abstract).”
Response to Arguments
8.	Applicant's arguments filed 2/19/20 have been fully considered but they are not persuasive. With respect to 35 USC 103, the applicant argues that the following is not disclosed, which is filtering based on two criteria: agreement to accept fulfillment requests from other sales consultant user and geographic match. The Examiner respectfully disagrees. The Office Action does rely upon Patel-Zellinger to disclose the geographic match in [0070] where it discloses identification of replacement inventory from other geographical locations. Then, the .
With regards to the 35 USC 101 rejection, the Examiner respectfully disagrees. The applicant argues that there is a practical application of the judicial exception under Step 2A Prong 2, in that there is an improvement to the functioning of another technology or technical field, in this case, improving delivery. 
The claims recite a server, memory, processor, network communications adapter, first device, and second device, and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of peer to peer delivery for sales consultant users. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses generic systems. Interpreting the claims in view of the Specification, the claims recite the judicial exception are mere instructions to apply the exception of a mobile payment system (see MPEP 2106.05(f)). The elements recited above do not recite and are not directed to any elements or functions that improve underlying technology. 
Next, the Applicant argues that the claims recite a practical application by satisfying Prong 2 of Step 2A in that they are not a drafting effort designed to monopolize the alleged 
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale.










Conclusion
9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687